Citation Nr: 1619587	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  08-17 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for loss of sense of taste and smell. 

2.  Entitlement to service connection for bilateral carpal tunnel syndrome. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel





INTRODUCTION

The Veteran served on active duty from December 1965 to January 1969.  He served in Vietnam from July 1966 to July 1967 and from September 1968 to January 1969.  He was awarded a Combat Infantryman's Badge.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board observes that the Veteran's December 2007 notice of disagreement and the statement of the case also listed a number of other issues.  However, the Veteran's substantive appeal expressly limited his appeal to the issues of entitlement to service connection for bilateral carpal tunnel syndrome and for loss of sense of taste and smell.  Thus, the Board finds that the other issues omitted from the substantive appeal are not in appellate status.  38 U.S.C.A. § 7105(b), (d) (West 2014); 38 C.F.R. § 20.202 (2015).

This matter was remanded in October 2011, February 2014, and August 2015 to the agency of original jurisdiction (AOJ) for development.  Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's Remand.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).

In October 2012 and January 2016, the Veteran submitted a waiver of AOJ consideration of new evidence pursuant to 38 C.F.R. § 20.1304 (2015).


FINDINGS OF FACT

1.  The Veteran served in the Republic of the Vietnam during the Vietnam era from July 1966 to July 1967 and from September 1968 to January 1969 and he engaged in combat with the enemy. 

2.  Symptoms of loss of the sense of taste and smell were not chronic in service and have not been continuous since service separation; the loss of the sense of taste and smell was not manifested in active service; and the preponderance of the evidence is against a finding that it is at least as likely as not (50 percent or greater) that the Veteran's current loss of the sense of taste and smell is related to injury, disease or other event in active service including exposure to herbicides.  

3.  Symptoms of a bilateral carpal tunnel syndrome were not chronic in service and have not been continuous since service separation; and the Veteran's current bilateral carpal tunnel syndrome did not manifest to a degree of 10 percent within a year of service separation. 

4.  The evidence of record makes it less likely than not that the Veteran's current bilateral carpal tunnel syndrome is related to disease or injury or other event in active service, or was caused by or permanently aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the loss of the sense of taste and smell are not met.  38 U.S.C.A. §§ 1110, 1116, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  The criteria for service connection for bilateral carpal tunnel syndrome are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duty to Notify and Duty to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims at this time is warranted.  

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims being decided herein, and the duty to assist requirements have been satisfied.  Service treatment records have been obtained and are associated with the file.  VA treatment records dated in 1993, and from 2007 to 2015 are associated with the claims file.    

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  In May 2007, the Veteran indicated that he had no additional evidence or information to submit in support of his claims.   

VA provided a VA examinations October 2007, March 2012, April 2012, April 2014, and January 2016 and medical opinions were obtained as to the nature and likely etiology of the claimed disabilities.  The Board finds that in their totality, the VA examinations and medical opinions provide sufficient information upon which to fairly evaluate the Veteran's claim, and the medical evidence is therefore considered to be adequate for adjudication purposes.  

Where an examiner reports that an opinion cannot be provided without resort to speculation, it is necessary to determine whether there is additional information that could enable the examiner to provide the necessary opinion or whether the inability to provide the opinion was based on the limits of medical knowledge.  Jones v. Shinseki, 23 Vet. App. 382, 389-91 (2010).  

With respect to the 2014 and 2016 VA opinions, the Board finds that they are adequate, despite the examiner's conclusion that it would require mere speculation to comment on the etiology of the claimed loss of the sense of taste and smell and to provide a medical opinion as to whether the bilateral carpal tunnel syndrome is related to active service.  In Jones v. Shinseki, 23 Vet. App. 382 (2010), the Court stated that VA need not "proceed through multiple iterations of repetitive medical examinations until it obtains a conclusive opinion or formally declares that further examinations would be futile," but it must be clear "that the examiner has not invoked the phrase 'without resort to mere speculation' as a substitute for the full consideration of all pertinent and available medical facts to which a claimant is entitled." 

In this case, it is clear that the VA examiners fully and completely reviewed the record, conducted extensive examination and interview of the Veteran, and reviewed the pertinent medical research.  The inability to fully render the opinions requested by VA was due to several factors including the absence of any documented symptoms in active service, normal examination in active service, the lack of documented symptoms for decades after service, and the lack of medical research to support a medical relationship.  The Board therefore concludes that the VA examiner's medical opinions are adequate and remanding for an additional examination and medical opinion would serve no useful purpose and would only result in additional delay in the Veteran's case.  As such, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).   

The Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims. 


2.  Service Connection: Legal Authority

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In this case, an organic disease of the neurologic system is listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Pursuant to § 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. at 448 (1995).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  

In the case of any veteran who engaged in combat with the enemy in active service and during a period of war, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304 (2015). 

Section 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  A veteran must still establish his claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996); see also Kessel v. West, 13 Vet. App. 9, 17-19 (1999).

The law and applicable regulatory provisions pertaining to Agent Orange exposure, expanded to include all herbicides used in Vietnam, provide that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  The law and regulations further stipulate the diseases for which service connection may be presumed due to an association with exposure to herbicide agents.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  

The presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition other than those for which the Secretary of VA has specifically determined that a presumption of service connection is warranted.  38 U.S.C.A. § 1116.  Of not neither carpal tunnel syndrome, nor loss of taste and smell are recognized as presumptively related to herbicide exposure.  However, a veteran may still establish service connection for a disability or disease as due to herbicide exposure with proof of direct causation, or on any other recognized basis.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007). 

3.  Analysis: Initial Matters

The evidence establishes that the Veteran engaged in combat with the enemy in active service.  Service records show receipt of the Combat Infantryman's Badge for active service in Vietnam during the Vietnam era.  Thus, the Board finds that the provisions of 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) are applicable.  For direct service connection for a diagnosed disability, the evidence as to each claimed disorder must still show a current disability and a nexus between that disability and those service events.  See Gregory, 8 Vet. App. at 567; see also Kessel, 13 Vet. App. at 17-19. 

The evidence of record shows that the Veteran served in the Republic of Vietnam during the Vietnam era from July 1966 to July 1967 and from September 1968 to January 1969.  He is therefore presumed to have been exposed to herbicide agents.  38 U.S.C.A. § 1116(f).

Service Connection for Loss of Sense of Taste and Smell

The Veteran contends that he has a loss of the sense of taste and smell as a result of exposure to Agent Orange.  The Veteran asserts that he has not been able to smell since the 1970s and he cannot taste either.  He states that he believes it is from Agent Orange.  See the May 2007 statement.  In a June 2008 statement, the Veteran asserted that it was in 1967 to late 1968 when he began to lose his sense of taste and smell.  He stated that it started slowly and gradually and he thought nothing of it and it was still the same.  

The claim of service connection for loss of the sense of smell and taste on a presumptive basis as due to Agent Orange exposure must fail because the herbicide presumption set forth in 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307 does not apply.  Loss of the sense of taste and smell are not included in the list of enumerated disabilities that are presumed due to herbicide exposure that are listed under 38 C.F.R. § 3.309(e).  However, the Veteran may still establish service connection for this disability as due to herbicide exposure with proof of direct causation.  See Combee; supra; Stefl; supra.

The Board finds that the weight of the competent and credible evidence establishes that the loss of taste and smell is not due to or related to service, to include herbicide exposure in active service.  The Board finds that the weight of the evidence shows that there were no chronic symptoms of loss of taste and smell during active service or continuous symptoms since service separation.

The Board finds that the Veteran is competent to describe the loss of the sense of taste or smell.  A lay person is competent to testify as to observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  As noted above, the Veteran asserts that it was in 1967 to late 1968 or in the 1970s when he began to lose his sense of taste and smell.  

The Board finds that the Veteran's lay statements have little credibility, and, therefore, no probative value.  The lay statements are not supported by the service treatment records and medical evidence generated at the time of active service.  As will be discussed in detail below, the Veteran did not report the loss of taste or smell in active service and upon separation examination, he denied having any symptoms or complaints of the mouth or nose.  The Veteran's own lay statements as to the onset of the loss of taste and smell are inconsistent.  He first alleges that the loss of taste and smell began in the 1970s and then he later alleged it began in active service.  The Veteran first reported the loss of taste and smell in connection with his claim for compensation benefits, over 30 years after service separation.  

There is probative evidence that the Veteran exaggerates symptoms and this is relevant to making a determination as to his credibility.  The Board notes that a VA psychiatric examination report dated in September 2007 indicates that the VA psychologist concluded that the Veteran's psychological testing was invalid due to fabrication and extreme over-reporting of pathology.  The Veteran was administered the following psychological tests: Beck Anxiety Index (BAI), Beck Depression Inventory (BDI), Mississippi Scale, Minnesota Multiphasic Personality Inventory-Revised (MMPI-2), and the Millon Clinical Multiaxial Inventory-III (MCMI-3).  The VA psychologist noted that on the BAI, the Veteran's score was associated with severe anxiety in the standardization sample.  This was contrary to the information obtained in the clinical interview.  The Veteran was asked 3 times if he experienced anxiety symptoms and he replied that he did not.  The Veteran stated that he was "sure" he did not experience anxiety symptoms.  The Veteran did not evidence any symptoms of anxiety during the interview.  On the BDI, the Veteran's score was associated with extremely severe depression in the standardization sample.  This was contrary to the information obtained in the clinical interview.  The Veteran reported that he experienced depressive symptoms one or two times a month.  The Veteran did not exhibit evidence of depressive symptoms during the interview.  On the MCMI-3, the Veteran's score on the disclosure scale was elevated (T=87) indicating that the Veteran's profile was likely invalid.  The VA psychologist stated that it appears that the Veteran was over reporting his pathology.  The MCMI-3 was not interpreted.  On the MMPI-2, the Veteran's validity indexes and the infrequent pathology scale indicate that his profile was not valid.  Apparently the Veteran was over-reporting his pathology.  The MMPI-2 was not interpreted.  The results of the testing indicated that the Veteran did not answer questions in a candid and forthright manner.  The results of the Mississippi Scale are very likely as invalid as the other four measures that were administered to the Veteran.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  Here, the inconsistency of report, combined with the lack of any support in the service treatment records and evidence of exaggeration in connection with a VA examination for compensation purposes renders the Veteran's assertions not probative, and no weight will be afforded to them.  The Board finds that the service medical evidence and post service medical evidence show a lack of complaints, treatment, or diagnosis of a loss of the sense of taste and smell in active service and for many years after service separation.  

As noted, service treatment records do not documents complaints or diagnosis of the loss of the sense of taste or smell.  The January 1969 separation examination report indicates that the Veteran denied having ear, nose, or throat trouble.  Examination of the nose, mouth, and sinuses was normal.  The Veteran separated from active service in January 1969.  

As the evidence indicates the Veteran served in combat, the Board has considered the combat presumption.  However, the Board finds the presumption is rebutted by the evidence of record.  As noted above the Veteran's service records and the January 1969 separation examination report do not note any complaints of the loss of taste or smell.  On separation examination, the Veteran specifically denied having nose or throat trouble.  Separation examination of the nose and mouth was normal.  The Veteran first reported the in-service symptoms of loss of taste and smell in 2007, over 30 years after service separation, when he filed his claim for compensation.  

The Veteran alleges his loss of sense of taste and smell are due to exposure to agent orange.  He does not otherwise allege that this disorder is related to his combat service or provide any satisfactory evidence as to how this claimed disorder is otherwise related to his combat service.  As discussed in detail above, the Board finds that the Veteran's lay evidence that this claimed disorder had its onset in service to lack credibility and therefore, the statements lack probative value.  The Board finds there is clear and convincing evidence contrary to the Veteran's testimony regarding incurrence of loss of taste and smell during his combat service.  Therefore, the combat presumption is rebutted in this regard.  See 38 U.S.C.A. § 1154(b); Reeves v. Shinseki, 682 F.3d 988 (Fed. Cir. 2012).

In regard to whether it is at least as likely as not that the Veteran's loss of the sense of taste and smell is related to active service including exposure to herbicide agents, the Board finds that a preponderance of the evidence is against the claim.  

The Board points out that Section 1154(b) does not provide a substitute for medical nexus evidence, but rather serves only to reduce the evidentiary burden for combat veterans with respect to the submission of evidence of incurrence or aggravation of an injury or disease in service.  Kessel v. West, 13 Vet. App. 9 (1999) (en banc).  

The Board finds that the weight of lay and medical evidence of record demonstrates that the loss of the sense of taste and smell are not related to active service.  The Veteran was afforded a VA examination in March 2012.  He related the loss of taste and smell to military days which he spent two tours of duty in Vietnam and he thinks this might be related to Agent Orange.  He states that he was seen at Audie Murphy after getting out of the military where he had a CT scan but he does not know what the findings were; this was 40-50 years ago.  The diagnosis was complete loss of taste and smell based on no objective evidence but on subjective reply to all of the tests and questions.  In an addendum report, the VA examiner started that he reviewed the claims file and he found no mention of a problem of taste and smell.  On exit physical, the Veteran marked that ENT was normal.  The Veteran admitted nothing in his file about this.  The VA examiner reiterated that the by the Veteran's subjective response, the loss of taste and smell was complete.  

The Veteran was afforded a another VA examination in April 2014.  The examiner was instructed that exposure to Agent Orange is conceded based on confirmed service in the Republic of Vietnam and the examiner should also consider the Veteran's contention that these disabilities manifested in service or shortly thereafter.  

Regarding the history, including onset and course, of the Veteran's loss of sense of smell or taste, the Veteran stated that the loss of smell and taste has gradually worsened for the last 30 years.  He stated that he did testing for loss of sense of smell in 2013, various odors were presented, and he could not smell anything.  He takes his wife's word for how food tastes and smells.  The Veteran never had sinus surgery or injury and has not smoked since about 1983.  Regarding the loss of taste, he did not have dry mouth; he had plenty of saliva and can swallow without drinking. It was noted that the Veteran had full dentures on top and partial on bottom with bad teeth that he blames younger days (e.g opening soda pop bottles with teeth and broke more than one).  The VA examiner noted that there was no correlation with loss of taste and dental work.  The VA examiner further noted that the loss of smell and taste was not a deterrent to eating; the Veteran weighed 215 pounds and he recalled that during military service in 1965-69, he weighed 160-180 pounds.  It was noted that the Veteran never had a CT scan of brain and has not seen an ENT consultant in the 30 year history.  The Veteran reported that he never sought treatment for it during military service.  He recalled that tear gas was used in training and he could handle it better than his comrades who would smell it and grab their gas masks.  He stated that he put on his gas mask after seeing others do it.  However, the Veteran admitted that there was no way that would be documented in his service treatment records and he admitted not seeking medical attention during military service.  

The VA examiner noted that the Veteran already had a VA exam with a specialist/consultant in ENT on March 22, 2012.  The Veteran has not had the work-ups/evaluation that the ENT specialist recommended.  The VA examiner further noted that in the Report of Medical History in service treatment records, the Veteran checked "no" for ear, nose, or throat trouble in his own handwriting dated 1/10/1969 and 12/1/1965.  On the current exam, the Veteran reported having complete loss of taste and smell.  The diagnosis was anosmia and dysgeusia.  The VA examiner stated that there was not a known anatomical or pathological basis for this condition.  

The VA examiner concluded that the claimed loss of taste and smell was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The VA examiner cited to the specialty VA exam of March 22, 2012.  The VA examiner noted that the ENT specialist who conducted the 2012 VA exam reviewed the claims files.  It was noted that the Veteran admitted that he never sought medical attention for smell/taste during military service.   

The VA examiner cited to UpToDate, an independent on-line textbook-like resource for clinicians that the VA subscribes to.  The VA examiner noted that there was no mention regarding agent orange as cause of smell or taste disorders beyond the comment:  "In addition, occupational exposure (chemicals, toxic fumes) and tobacco and alcohol habits need to be explored. " 

The VA examiner stated that he was unable to answer the question as to whether the claimed disabilities were manifest in service or within 1 year of discharge or are otherwise causally related to service without resorting to mere speculation.  The VA examiner stated that he needs proof to answer that question.  The VA examiner noted that the Veteran admitted there would be no proof in his service treatment records, and pointed to the Report of Medical Histories in service treatment records filled out by Veteran.  Regarding the likely etiology of such disability, the VA examiner stated that it was unknown.  

In January 2016, the VA examiner who performed the 2014 VA exam was asked to clarify the medical opinion as to the etiology of the loss of sense of taste and smell.  The VA examiner opined that it was less likely as not that the Veteran's current loss of the sense of taste and smell was incurred in or caused by the claimed in-service injury, event or illness.  The VA examiner referred to the April 2014 VA examination report and indicated that he was asked for the same medical opinion as in April 2014.  The VA examiner indicated that since he was the same examiner, he directed VA to the same answer as in the April 2014 VA report.  

The VA examiner cited to the Department of Veterans Affairs website was is at http://www.publichealth.va.gov/exposures/agentorange/conditions/index.  The VA examiner noted that the loss of smell and taste is not included in the list of presumptive diseases associated with Agent Orange exposure.  The VA examiner noted that VA has recognized certain cancers and other health problems as presumptive diseases associated with exposure to Agent Orange or other herbicides during military service.  Veterans and their survivors may be eligible for benefits for these diseases.  The VA examiner cited to the presumptive diseases: AL Amyloidosis (a rare disease caused when an abnormal protein, amyloid, enters tissues or organs), Chronic B-cell Leukemias (a type of cancer which affects white blood cells), Chloracne or similar acneform disease (a skin condition that occurs soon after exposure to chemicals and looks like common forms of acne seen in teenagers), Diabetes Mellitus Type 2 (a disease characterized by high blood sugar levels resulting from the body's inability to respond properly to the hormone insulin), Hodgkin's Disease (a malignant lymphoma (cancer) characterized by progressive enlargement of the lymph nodes, liver, and spleen, and by progressive anemia), Ischemic Heart Disease (a disease characterized by a reduced supply of blood to the heart, that leads to chest pain), Multiple Myeloma (a cancer of plasma cells, a type of white blood cell in bone marrow), Non-Hodgkin's Lymphoma (a group of cancers that affect the lymph glands and other lymphatic tissue), Parkinson's Disease (a progressive disorder of the nervous system that affects muscle movement), Peripheral Neuropathy, Early-Onset (a nervous system condition that causes numbness, tingling, and motor weakness), Porphyria Cutanea Tarda (a disorder characterized by liver dysfunction and by thinning and blistering of the skin in sun-exposed areas), Prostate Cancer (Cancer of the prostate; one of the most common cancers among men), Respiratory Cancers includes lung cancer (Cancers of the lung, larynx, trachea, and bronchus), Soft Tissue Sarcomas other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma (a group of different types of cancers in body tissues such as muscle, fat, blood and lymph vessels, and connective tissues).  The VA examiner concluded that he could not answer the above questions without resorting to mere speculation. 

The VA examiner indicated that the reason for his medical opinion was that there was no documentation, proof, or evidence in service treatment records.  The VA examiner further stated that additionally, while Veteran's exposure to Agent Orange is conceded as per the exam request, there is no available medical evidence such as a textbook that Agent Orange directly causes loss of smell and/or taste.  The VA examiner noted that for example, in the VA website "Veteran's Diseases Associated with Agent Orange" at http://www.publichealth.va.gov/exposures/agentorange/conditions/index, loss of smell and/or taste is not listed among the "certain cancers and other health problems as presumptive diseases associate with exposure to Agent Orange or other herbicides during military service."  

The VA examiner was asked to opine as to the etiology of the loss of taste and smell.  The VA examiner indicated that the answer was unknown.  He indicated that in medical jargon, the answer was "idiopathic".  The VA examiner noted that the VA ENT consultation dated in March 2012 by an ENT specialist notes that there was no cause known or answer.  The VA examiner stated that in other words, he cannot attribute a specific cause without resorting to mere speculation, and additionally, since there is no evidence, proof, or documentation of exactly when the loss of smell and/or taste began, he could not attribute it to Agent Orange without resorting to mere speculation.

The Board finds that the March 2012, April 2014, and January 2016 VA medical opinions to be probative.  The VA examiners reviewed the claims folder, considered the Veteran's report of symptoms, examined the Veteran, and provided medical conclusions based upon the exam findings, history, and medical research.  Factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The medical opinions are based on sufficient facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295   (2008).  The VA examiners, as medical doctors and/or ENT specialists, have the skill and expertise to render these medical opinions.  In evaluating the probative value of medical statements, the Board examines factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

In Jones v. Shinseki, 23 Vet. App. 382 (2010), the Court stated that VA need not "proceed through multiple iterations of repetitive medical examinations until it obtains a conclusive opinion or formally declares that further examinations would be futile," but it must be clear "that the examiner has not invoked the phrase 'without resort to mere speculation' as a substitute for the full consideration of all pertinent and available medical facts to which a claimant is entitled." 

In this case, it is clear that the VA examiners fully and completely reviewed the record, conducted examination and interview of the Veteran, and reviewed the pertinent medical research.  The inability to fully render the opinions requested by VA was due to several factors including the absence of any documented symptoms in active service, normal examination in active service, the lack of documented symptoms for decades after service, and the lack of medical research to support a medical relationship.

The Veteran has made a general assertion that the loss of taste and smell is related to active service.  However, the Board cannot rely on the Veteran's general assertion as to medical nexus to service because he is not shown to possess the type of medical expertise that would be necessary to opine regarding the etiology of the loss of taste or smell.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Moreover, neither the Veteran nor his representative has produced a medical opinion in support of his claim.  As noted above, the Board found the Veteran's own lay evidence as to the continuity or chronicity of symptoms in service and since service to lack probative value.  There is no competent lay or medical evidence to establish a nexus between the loss of taste and smell and active service.  The Board finds that the VA medical opinions are competent and credible, and have more probative weight than the Veteran's own lay statements as to causation.  

In light of the above, the Board finds that the preponderance of the evidence is against a finding that the loss of taste and smell is related to service.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The claim for service connection for loss of taste and smell is denied. 

Service Connection for Bilateral Carpal Tunnel Syndrome

The Veteran contends that he has bilateral carpal tunnel syndrome as secondary to his service-connected right hand disability.  See the October 2007 VA examination report.  Service connection is in effect for residuals of an injury to the right hand and right thumb impairment with full thickness skin loss, with a 10 percent rating is assigned from June 23, 1977.  

Based upon a review of all the lay and medical evidence, the Board finds the weight of the competent and credible evidence shows that the current bilateral carpal tunnel syndrome first manifested many years after service separation and is not related to injury or event in active service and is not proximately due to or aggravated by a service-connected disability.      

Service treatment records do not document complaints, treatment, or diagnosis of bilateral carpal tunnel syndrome.  The January 1969 separation examination report indicates that the Veteran denied having any neuritis.  Physical examination of the upper extremities and neurologic system was normal.  The Veteran separated from active service in January 1969.   

There is no competent evidence of record showing a diagnosis of bilateral carpal tunnel syndrome compensable to 10 percent within one year from service separation.  The first evidence of bilateral carpal tunnel syndrome appeared in 1993, more than 20 years after service separation.  VA treatment records from Audie Murphy Memorial Veterans Hospital dated in May 1993 indicate that the Veteran had a 2 to 3 year history of numbness and tingling in his hands bilaterally that was intermittent and was associated with activity.  The Veteran stated that the symptoms were slightly more pronounced on the right than on the left and he reported having significant nocturnal paresthesias as well as some weakness in the hands.  The Veteran was referred to neurology and he underwent nerve conduction studies and electromyography.  The electrodiagnostic impression was moderately severe bilateral sensory motor carpal tunnel syndrome.  The Board notes that the passage of time between the Veteran's discharge and an initial diagnosis for the claimed disorder is one factor that weighs against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Thus, presumptive service connection for bilateral carpal tunnel syndrome pursuant to  C.F.R. § 3.307(a) is not warranted.  

The Board also finds that the weight of the competent and credible evidence shows that the Veteran did not experience chronic and continuous symptoms of bilateral carpal syndrome either during active service or continuously since service separation.  As noted, the service treatment record do not document symptoms of carpal tunnel syndrome.  He denied having neuritis symptoms upon separation examination in January 1969 and examination of the neurologic system and upper extremities was normal.  The May 1993 VA records from the neurologic consult indicate that the Veteran reported having the carpal tunnel symptoms for two or three years.  As discussed below, at the VA examinations, he reported that the carpal tunnel symptoms began in the 1990s.  

The Veteran has made the general assertion that he has had bilateral carpal tunnel syndrome since active service.  The Veteran is competent to describe observable symptoms such as pain.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 
 
Here, the Board finds that the Veteran's credibility is undermined by the fact that his own statements concerning these symptoms are not supported by the evidence of record and are inconsistent.  He first reported a continuity of symptomatology in his claim for compensation in 2007 and at the VA examinations that were scheduled in connection for his compensation claim.  As noted, in 1993, when he sought medical treatment for the carpal tunnel syndrome, he reported that the symptoms began in the 1990s.  Also, as discussed above, there is evidence of record which shows that the Veteran exaggerated symptoms at a VA examination performed in connection with a claim for compensation.  This is relevant to a determination as to the Veteran's credibility.  See Caluza, supra.    

For these reasons, the Board finds the Veteran's lay statements lack credibility and, thus, lack probative value.  Such lay statements are not sufficient to establish continuity of symptomatology from separation to the diagnosis of bilateral carpal tunnel decades later.  The Board finds that the weight of the competent and credible evidence establishes that the Veteran began to have chronic and continuous symptoms of bilateral carpal tunnel syndrome in the 1990s, two decades after service separation.  Thus, presumptive service connection under the provisions of 38 C.F.R. § 3.303(b) is not warranted.  

The Board finds that the weight of the competent and credible evidence establishes that the current bilateral carpal tunnel syndrome first manifested many years after service separation and is not related to injury or other event in active service.  The weight of the competent and credible evidence shows that the Veteran's current bilateral carpal tunnel syndrome is not caused by or aggravated by the service-connected right hand disability.

At his October 2007 VA examination, the Veteran asserted that his bilateral carpal tunnel syndrome was secondary to the right hand injury he had in service.  It was noted that the bilateral carpal tunnel syndrome began in 1990 and he underwent EMG-NCV testing which revealed bilateral carpal tunnel syndrome, median nerves affected.  It was noted that the Veteran had been complaining of symptoms that were limited to the median nerve territory, but which had since extended to the whole hand.  He reported that the symptoms would come on during steady hand use after about 15 minutes; to address it, the Veteran would stop the activity, shake his hands, and then restart the same activity.  He stated that weakness of both hands had gradually developed.  

Physical examination revealed that the specific nerve involved were both median nerves at the carpal tunnel areas.  The Veteran had sensory motor, tingling, numbness, and weakness.  There was no atrophy or wasting.  There was decreased strength on both hand grip.  There was normal sensation; it was noted that the tingling and numbness came during steady use.  Tinel's sign was positive.  The diagnosis was bilateral carpal tunnel syndrome.  The VA examiner indicated that the Veteran had a right thumb skin laceration in service by a window glass and the injured area was far from the carpal areas.  The VA examiner opined that the Veteran's bilateral carpal tunnel syndrome was not caused by the laceration of the right thumb. 

The April 2012 VA examination report indicates that on the last VA examination in 2007, the Veteran told the VA examiner that the carpal tunnel syndrome began in 1990.  Upon this examination, the Veteran informed the VA examiner that the bilateral numbness and tingling of his hands began in service from 1965 to 1969.  He stated that he was not seen by medical staff during his service period for this condition.  The Veteran reported having recurrent numbness, tingling, and pain involving the median nerve distribution of his hands.  The symptoms were brought on by hand gripping activities and lifting with his hands.  His symptoms were relieved by shaking out his hands and discontinuing the gripping activities.  The Veteran was prescribed wrist splints in the past which he stated did not help.  The Veteran described his condition as worse than in 2007, but he denied having sought medical care for his condition since the last VA exam.  It was noted that the Veteran sustained a laceration to his distal right thumb from being pushed into a glass window while in service.  The laceration required a small skin graft from his forearm and was presently asymptomatic. 

The Veteran had the following symptoms in the upper extremities due to the bilateral carpal tunnel syndrome: moderate constant pain, moderate intermittent pain, moderate paresthesias and/or dysesthesias, and numbness.  Phalen's sign was positive on the right and left.  Tinel's sign was positive on the right.  The scar from the laceration and skin grafting of the right distal finger was oval and was 1 centimeter in diameter.  It was well-healed without tenderness.  The VA examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The VA examiner indicated that the Veteran did not have carpal tunnel symptoms noted in his service medical records.  The VA examiner stated that based on clinical experience and judgement, there was no relationship between the Veteran's service-incurred right thumb laceration/repair with a skin graft and his bilateral carpal tunnel syndrome nor did this thumb laceration aggravate his bilateral carpal tunnel syndrome. 

In an addendum opinion, the VA examiner stated that regarding the carpal tunnel syndrome, the Veteran was currently followed at VA and there was no mention of carpal tunnel syndrome symptoms or complaints, no carpal tunnel history, or anything in the review of symptoms in any of the total of 3 primary care notes dated in December 2013, July 2012, and May 2012. 

The January 2016 VA neurologic examination report indicates that the January 10, 1969 Report of Medical History, in Veteran's own handwriting, in response to a statement of examinee's present health in own words, the Veteran wrote "EXCELLENT" and he checked "no" when asked if he had ear, nose, or throat trouble; bone, joint, or other deformity; or neuritis, which the VA examiner suggested included numbness or tingling regarding symptom of carpal tunnel syndrome; and for any loss of arm (i.e. no hand symptoms whatsoever including no symptoms of carpal tunnel syndrome).  The VA examiner also observed that the Veteran had not written anything that would suggest any problem with using his thumb after the laceration in December 1967; the VA examiner indicated that there was no functional loss or complaint about his thumb or hand at all.  

The VA examiner further noted that per VBMS, the first documentation of carpal tunnel syndrome was in the Audie Murphy VA records; a consultation sheet for EMG/Nerve conduction study, dated March 29, 1993 for "probable carpal tunnel syndrome, rule out radiculopathy from cervical.  Tingling both hands x 2-3 years"  A Neurology record dated May 10, 1993 indicates that "the patient is a 48 year old white male, right hand dominant with a 2-3 years history of numbness and tingling in his hands bilaterally that is of an intermittent nature and is associated with activity.  He states these symptoms are slightly more pronounced on the right than on the left and reports significant nocturnal paresthesias as well as some weakness in hands...Today's electrodiagnostic study reveals evidence of a moderately severe bilateral sensory motor carpal tunnel syndrome with the right side being affected more prominently than the left."  The VA examiner stated that per the October 2007 VA exam, he agreed with and endorsed the examiner's statement then: "Veteran had right thumb skin laceration in service by a window glass (injured area far from the carpal areas), Veteran's bilateral CTS not caused by laceration of the right thumb." 

The January 2016 VA hand and finger examination report indicates that the VA examiner was asked if the Veteran developed a modified method of grasping and manipulation in response to his in-service right hand injury.  The VA examiner noted that this was a request for clarification about the carpal tunnel syndrome.  The VA examiner noted that the Veteran underwent examination and the diagnosis was right thumb laceration repaired with sequelae/residual of scars times two; and minimal/mild deformity of right thumb.  The VA examiner stated that the hand injury is separate and independent and different from the carpal tunnel syndrome.  The VA examiner noted that in the April 2012 VA exam report, the examiner discussed it in the peripheral nerve report as: "The Veteran sustained a laceration to his distal right thumb from being pushed into a glass window while in service.  The laceration required a small skin graft from his forearm.  It is presently asymptomatic".

The VA examiner noted that a thumb injury leaves a deformity and loss of function; it is not a peripheral nerve condition per se.  The VA examiner noted that in service, the Veteran was pushed and he instinctually held his hand outstretched to brace the fall but instead of the hand meeting a wall, it was a window which shattered the glass and badly cut his mid thumb.  He sought immediate medical attention; he was badly bleeding and couldn't move thumb and he was judged to be a tendon laceration also.  The Veteran was taken to surgery under anesthesia and his extensor tendon was repaired and a skin graft was taken from his upper forearm since the laceration was right over the interphalangeal thumb joint.  The VA examiner noted that the location of the scar is on the right thumb at the interphalangeal joint and at the medial aspect/radial side of the joint.  The scar measured 0.8 centimeters transverse.  The joint and the scar keep the thumb stiff and impairs the range of motion.  It was noted that the skin graft scar is on the upper forearm, antecubital side, just several centimeters distal to antecubital fossa, is 3.5 centimeters by 0.3 centimeters.  The Veteran did not recall if he had any kind of tendon transfer. 

The VA examiner reviewed the service treatment records pertinent to the right hand and thumb injury and cited to the records.  The VA examiner noted that the Veteran did not write anything that would indicate any problem with using his thumb after the laceration on December 10, 1967 (i.e no functional loss and no complaint about his thumb or hand at all).  The VA examination report indicates that the Veteran cannot touch the tip of the thumb to the palmar surface with gap of 1 centimeter; he can touch the tip of the thumb to the tip of the index finger and the long finger but he cannot touch the tips of finger 4 (ring finger) or finger 5 (little finger) and the gap is approximately 1 centimeter.  

The VA examiner indicated that one of the differences between humans and other animals is the opposable thumb.  In the Veteran's case, his grip using his right opposable thumb is weakened so he avoids picking something up that requires a pincher type movement of thumb to fingers (e.g not grabbing trashcans/boxes using thumb against his fingers on right side).  The VA examiner stated that the laceration of thumb and resulting finger deformity and restricted range of motion are unrelated to carpal tunnel syndrome, as per the VA neurologic exam.  

An additional January 2016 VA examination report indicates that the VA examiner opined that the bilateral carpal tunnel syndrome was less likely than not (less than 50 percent probability) incurred in or caused by the right hand and thumb injury in service.  The VA examiner stated that there was no relation whatsoever to the right thumb laceration (i.e "right hand injury" per the C&P request) and the carpal tunnel syndrome; there was no relation in any form or fashion, none whatsoever.

Regarding the likely etiology of the carpal tunnel syndrome, the VA examiner stated that he has reviewed the conflicting medical evidence and provided the following opinion: 

"Carpal tunnel syndrome (CTS) is very common and prevalent in the general population as discussed below. Risk factors below in this Veteran include obesity (213 lbs., BMI 31.52 as per VA visit of 6/30/2015) which was not likely to be the case during active military service with its physical training demands and criteria and testing; also, his grocery industry employment involved constant use of hands and wrists in such examples discussed in P nerve DBQ as stocking cans on other products out of boxes on the floor into the shelves.  However, I cannot definitively conclude the specific cause of his CTS without resorting to mere speculation.  As mentioned, there is no proof/no evidence of CTS in STR's and as I've already said (and has been said by other C&P examiners in past exams), it is not related to his right thumb laceration that occurred during service."

The VA examiner noted that per UpToDate, an independent on-line, textbook-like resource for clinicians that the VA subscribes to: 

"Carpal tunnel syndrome: INTRODUCTION - Carpal tunnel syndrome (CTS) refers to the complex of symptoms and signs brought on by compression of the median nerve as it travels through the carpal tunnel.  Patients commonly experience pain, paresthesia, and less commonly, weakness in the median nerve distribution.  CTS is the most common compressive focal mononeuropathy seen in clinical practice...A variety of patient factors including heredity, size of the carpal tunnel, associated local and systemic diseases, and habits may contribute to the etiology of CTS.  Evaluation and treatment of potential predisposing conditions, including obesity, diabetes, rheumatoid arthritis, other connective tissue diseases, and thyroid disease, is warranted in patients with CTS, although there is no proof that treating these conditions will improve the symptoms or the course of CTS...EPIDEMIOLOGY - Carpal tunnel syndrome is a common disorder among adults.  The estimated annual incidence of CTS per 100,000 population ranges from 324 to 542 for women, and 125 to 303 for men...the estimated prevalence of CTS in the general population is 1 to 5 percent [16,17].  CTS is more frequent in women (0.7 to 9.2 percent) than in men (0.4 to 2.1 percent) [16,18-20].  The prevalence of CTS appears to be highest in obese women, and lowest in thin and normal-sized men... RISK FACTORS - A number of conditions have been associated with CTS, include the following: - Obesity -Female gender - Pregnancy - Diabetes -Rheumatoid arthritis - Hypothyroidism -Connective tissue diseases -Preexisting median mononeuropathy -Genetic predisposition - Aromatase inhibitor use-Workplace factors... Workplace factors - As mentioned above, there is controversy regarding the role of workplace factors in the development of carpal tunnel syndrome.  Conditions that have been proposed to cause or aggravate CTS include the following: -Sustained wrist or palm pressure - Prolonged wrist extension and flexion -Repetitive hand and wrist use -Work with vibrating tools - Use of hands in cold temperatures.  However, there is no definitive evidence that these factors play a role in the development of CTS.

The Board finds the VA medical opinions to have great evidentiary weight as the opinions reflect a comprehensive and reasoned review of the entire evidentiary record.  The VA examiners reviewed the claims folder and the Veteran's medical history, considered the Veteran's report of symptoms and onset of the claimed disorder, and examined the Veteran before rendering the medical opinions.  The VA examiners cited to the facts that support the opinion.  Factors for assessing the probative value of a medical opinion are the examiner's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens; supra.  See also Prejean; supra.   The medical opinions are based on sufficient facts and data.  Nieves-Rodriguez; supra.    

The Veteran himself has related his bilateral carpal tunnel syndrome to active service and to the service-connected right hand and thumb disability.  The Veteran's own assertions are afforded no probative weight in the absence of evidence that the Veteran has the expertise to render opinions about complex medical matters.  An opinion of etiology would require knowledge of the complexities of the neurologic system and the various causes of carpal tunnel syndrome.  Although lay persons are competent to provide opinions on some medical issues, see Kahana, supra, as to the specific issue in this case, an opinion as to whether the current carpal tunnel syndrome is related to active service or is caused or aggravated by a service-connected disability falls outside the realm of common knowledge of a lay person.  See Jandreau, supra.

The claim of service connection for bilateral carpal tunnel syndrome on a presumptive basis as due to Agent Orange exposure must fail because the herbicide presumption set forth in 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307 does not apply to this disorder.  Carpal tunnel syndrome is not included in the list of enumerated disabilities that are presumed due to herbicide exposure that are listed under 38 C.F.R. § 3.309(e).  The Veteran has not submitted or identified any medial nexus evidence to establish service connection for this disability as due to herbicide exposure.  

Lastly, the Board notes that the Veteran does not otherwise allege that the carpal tunnel disorder is related to his combat service or provide any satisfactory evidence as to how this claimed disorder is otherwise related to his combat service.  As discussed in detail above, the Board finds that the Veteran's lay evidence that this claimed disorder had its onset in service to lack credibility and therefore, the statements lack probative value.  The Board finds there is clear and convincing evidence contrary to the Veteran's testimony regarding incurrence of carpal tunnel syndrome during his combat service.  Therefore, the combat presumption is rebutted in this regard.  See 38 U.S.C.A. § 1154(b); Reeves v. Shinseki, 682 F.3d 988 (Fed. Cir. 2012).  

The Board finds the weight of the competent and credible evidence shows that the bilateral carpal tunnel syndrome did not manifest in service, first manifested many years after active service, is not related to active service, and is not caused by or aggravated by a service-connected disability.  Thus, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for bilateral carpal tunnel syndrome, and the claim for service connection is denied. 


ORDER

Service connection for loss of the sense of taste and smell is denied.  

Service connection for bilateral carpal tunnel syndrome is denied.  


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


